Citation Nr: 0527765	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for pleural adhesions and 
thickening due to asbestos exposure, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland (RO).  

The veteran's claim was previously before the Board, and in 
an October 2003 remand it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this appeal was remanded to the RO in October 
2003 for additional development.  In that remand, the Board 
noted that the veteran had both restrictive lung disease as 
well as nonservice-connected obstructive lung disease.  The 
Board pointed out that following pulmonary function testing 
in January 2002, the examiner noted that the restrictive 
defect was relatively mild, whereas the obstructive defect 
was severe.  However, the examiner stated that the 
obstructive defect was due to asthma, which is not service 
connected.  The examiner stated further, that the mild 
restriction could be due to asbestos exposure.  X-rays did 
not reveal the usual abnormalities that accompanied asbestos 
disease, yet there was nothing else in the veteran's history 
to account for the restrictive defect.  The examiner 
commented that the majority of the veteran's symptomatology 
was due to his asthma.  He further stated, "[n]onetheless, 
the restriction presumed due to asbestos exposure is an 
element of his pulmonary disease and symptomatology so that 
the patient might not have been so severely impaired had he 
not had the asbestos exposure while in service."  The Board 
observed in its prior remand, that it was unclear as to what 
extent the veteran's service-connected disability contributed 
to his lung function impairment and requested that the RO 
afford the veteran a new VA examination with appropriate 
testing.  

Pursuant to the Board's request, the RO scheduled the veteran 
for a VA examination in April 2004.  At the April 2004 VA 
examination, the examiner stated that it was "unclear" 
whether or not the veteran's respiratory complaints were 
related to the progression of his service-connected 
asbestosis lung disease or his nonservice-connected 
obstructive lung disease.  He noted that there had been a 
decrease in pulmonary function.  Pulmonary function tests 
with DLCO and lung volumes were ordered.  

However, the RO noted that following the April 2004 
examination, neither pulmonary function testing nor 
radiographic imaging had been accomplished, and the veteran 
was afforded another VA examination in May 2005 in order to 
complete the examination request.  Again, however, it does 
not appear that the May 2005 examiner requested new pulmonary 
function testing.  Instead, it appears that he reviewed the 
January 2002 results as well as the results of a July 2004 VA 
outpatient clinic pulmonary function testing.  July 2004 
pulmonary function tests showed that the veteran had pre-
bronchodilator FVC of 38 percent predicted and FEV1 of 27 
percent predicted.  While the January 2002 pulmonary function 
testing is adequate for rating purposes, the July 2004 
pulmonary function testing is not.  In this regard, the Board 
notes that it was noted the veteran did not follow breathing 
instructions at any time and that due to the veteran's 
difficulty performing testing maneuvers, results may have 
underestimated lung function.  More significantly, post-
bronchodilator results were not reported.  Despite these 
deficiencies, the May 2005 VA examiner reviewed and compared 
the results of both tests in rendering his opinion.  Further, 
the RO increased the veteran's disability rating to 30 
percent for the veteran's asbestos related lung disease 
although the basis for this rating is unclear in light of the 
findings shown on pulmonary function testing which would 
appear to indicate that an even higher rating may be in 
order.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board emphasizes that where pulmonary function tests are 
used to evaluate service-connected respiratory disability, 
the evaluation is based on the post-bronchodilator values 
shown by those tests.  See comments to final rule 
promulgating amendments to the rating schedule for evaluating 
respiratory disabilities, effective October 7, 1996, set 
forth at 61 Fed. Reg. 46,720, 46,723 (1996) (For rating 
purposes, it is the results of pulmonary function testing 
after bronchodilation that are used because this produces a 
standard testing method which assures consistent 
evaluation.).  Therefore, the July 2004 pulmonary function 
testing is not adequate upon which to rate the disability at 
issue, and the Board thus, finds that additional pulmonary 
function testing is warranted in this case.  

Finally, the Board notes that in a January 1994 rating 
decision, service connection was denied for a lung disorder 
characterized as chronic obstructive pulmonary disorder 
(COPD), bronchial asthma, and bronchitis.  In a May 2005 VA 
examination report, it was noted that it was at least as 
likely as not that the veteran's current respiratory disorder 
was related to asbestos exposure in the military.  It was 
further noted that there was certainly a component of COPD 
and that had the veteran never been exposed to asbestos, his 
overall lung disease would have been milder.  The Board notes 
that service connection may also be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  38 C.F.R. § 
3.310(a) (2004).  While it does not appear that the VA 
examiner was indicating that the veteran's COPD was due to or 
the result of his service-connected asbestos related disease, 
secondary service connection includes instances in which 
there is an additional increment of disability of a 
nonservice-connected disability due to aggravation by an 
established service-connected condition.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board thus, finds that a 
secondary service connection claim has been reasonable raised 
by the record which must be adjudicated by the RO on remand.  
This secondary service connection claim clearly relates to 
the veteran's increased rating claim on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Accordingly, the RO should address and adjudicate 
the secondary service connection claim of entitlement to 
service connection for asthma and COPD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should adjudicate the raised 
secondary service connection claim of 
entitlement to service connection for 
COPD and asthma.  If the determination is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with notice of appellate 
rights, specifically the right to file a 
notice of disagreement within one year of 
notice of the determination.  

2.  The veteran should then be afforded 
an examination to ascertain the nature 
and etiology of any lung function 
impairment.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished including pulmonary function 
testing that includes pre- and post-
bronchodilator results.  If post-
bronchodilation testing is not conducted, 
the examiner should explain why it was 
not.  The examiner is requested to review 
all pertinent records associated with the 
claims file and to the extent possible, 
the examiner should dissociate the 
residuals manifested from the service-
connected asbestos exposure characterized 
as pleural adhesions and thickening from 
asthma or COPD if service connection is 
not established for asthma or COPD.  The 
response to this question must be in 
terms of the nomenclature of the 
applicable rating schedule criteria.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6833, 
6845 (2004).  If this cannot be done, the 
examiner should note it in the report.  
See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to 
separate the effects of the service-
connected condition versus a nonservice- 
connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be 
resolved in the claimant's favor, thus 
attributing such signs and symptoms to 
the service-connected disability.)  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is the important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The RO should then readjudicate the 
veteran's claims.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case which clearly provides an explanation 
at to the basis of the assigned rating and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



